Gilfillan, C. J.
In the act consolidating the cities of St. Anthony and Minneapolis is this provision, (Sp. Laws 1872, c. 10, sube. 8, § 8:) “All ordinances and resolutions heretofore made and established by the city council of the city of St. Anthony, or by the common council of the city of Minneapolis, not inconsistent with the provisions of this act, shall be and remain in force until altered, modified, or repealed by the city council of said city, after this act shall have taken effect.” The plaintiff contends that this had the effect of extending the operation of the ordinances then in force of each of the former cities over the entire territory of the new city; that is, that the ordinances of the former city of St. Anthony became of force within the territory of the former city of Minneapolis, and the ordinances of the latter became of force within the territory of the former. The language of the act hardly indicates this. The words “shall remain in force” rather suggest that the operative force and effect of the ordinances of the former cities should remain the same and unchanged, until a change should be made by the new city council, — that is, that the ordinances of St. Anthony should remain in force precisely as before, their operation before that being confined to the territory constituting the former city of St. Anthony, — and that the ordinances of the former city of Minneapolis should continue in force in the territory which had been within that former city. Had it been the intention to extend the operation of the ordinances of each of the former cities over and make them apply to the new city, apt words to express the *463intention would have suggested themselves. These words do not express it. Had the intention been expressed, it would have been singular legislation, and might have been productive of great confusion. The ordinances of the two old cities might be utterly inconsistent with each other. Would each set of inconsistent ordinances be in force at the same time over the same territory ? Thus, the record shows a general ordinance of the city of St. Anthony that there should be reserved for sidewalks, on each side of streets, 20 feet wide upon streets 80 feet in width, and 13 feet wide on streets 66 feet in width, and permitting persons to plant shade trees on a designated part of the reserved strip, and to erect temporary fences to protect them. Suppose a general ordinance of Minneapolis prescribing a different width to the part reserved for sidewalks, and prohibiting the planting of shade trees and the erecting of fences thereon',**which ordinance would have been the law of the new city ? There might have been, and probably were, many instances of such inconsistencies. It cannot be supposed, certainly not from the language here used, that the legislature intended to incur the risk of bringing about such confusion as would necessarily have arisen from an attempt to make inconsistent ordinances the rule over the entire city. No such objection could be made to doing what the legislature did — preserve the ordinances of each of the old cities with the same territorial operation as before, until changed by the new council.
Order affirmed.